Citation Nr: 0120730	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  00-00 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder, (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel



INTRODUCTION

The veteran had active military service from July 1966 to 
September 1969.  Due to non-service connected disability, the 
veteran has been rated as incompetent for purposes of 
handling funds, effective from July 1999.  The veteran's 
spouse has since been named payee of the veteran's monthly VA 
benefits.  

This appeal arises out of a June 1999 rating action entered 
by the VA regional office (RO) in New Orleans, Louisiana.  In 
December 1999, the veteran perfected an appeal.  

The record also shows that in a Written Brief Presentation 
prepared by the service organization representing the veteran 
in July 2001, the claim was raised for service connection for 
dementia and cognitive disorder.  The Board observes that 
this claim was previously denied by the RO more than one year 
earlier, (in January 2000), and as it was not appealed, it 
became final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (2000).  Presumably, the veteran's 
representative is attempting to reopen that claim.  Since, 
however, it has not been developed on appeal, and it is not 
inextricably intertwined with the issue that is on appeal, it 
is not properly before the Board at this time, and is 
referred to the RO for appropriate action.  


REMAND

A review of the evidence in the case shows that in the 
informal claim for benefits that initiated this appeal, the 
veteran, through his wife, indicated that he had been 
receiving outpatient treatment at the VA clinic in Baton 
Rouge, LA.  It was specifically requested that these records 
be obtained in considering this claim.  Although subsequent 
evidence shows that the veteran was examined for VA purposes 
in connection with his claim in June 1999, and the examining 
physician indicated that the veteran's symptoms of PTSD had 
not increased in severity since he was previously examined in 
1997, there is no indication in the present record, that any 
attempt was made to obtain those VA outpatient treatment 
records that the veteran requested be considered.  Under 
these circumstances, it is clear that the record is 
incomplete, and before a final determination may entered in 
this case, an attempt to obtain copies of the records the 
veteran identified will have to be made.  

Further, the Board observes that in connection with this 
appeal, a hearing before a member of the Board of Veterans' 
Appeals (Board) was requested on behalf of the veteran by his 
spouse.  In connection with that request, a hearing was 
scheduled to take place in May 2001.  The record shows, 
however, that neither the veteran nor his wife appeared for 
the hearing.  Shortly thereafter, the service organization 
representing the veteran submitted to the RO statements dated 
in May 2001 in which they advised that the absence of the 
veteran and his wife from the scheduled hearing was due to 
their hospitalization.  No specific request for a re-
scheduling of that hearing was included in these statements, 
and the case was subsequently forwarded to the Board.  

With respect to this hearing request, one could interpret the 
foregoing events as an expression of a desire to withdraw the 
request for a hearing, since no specific follow-up in that 
regard was made by either the veteran or his representative, 
after the failure to appear for the hearing that had been 
scheduled.  At the same time, there has been no explicit 
withdrawal of the hearing request, and good cause has been 
shown to account for the failure of the veteran and his wife 
to appear.  Thus, it is appropriate to seek clarification 
from the veteran and his representative as to whether a 
hearing is still desired, before a final determination in 
this case is entered.  

In regard to this hearing, however, there is also evidence in 
this case showing that due to the veteran's non-service 
connected dementia, he may not be able to personally 
participate in a meaningful way at any hearing.  Since it is 
contemplated that at any hearing, the veteran would be 
present to give argument and testimony relevant to the 
appellate issue, and that a hearing will not normally be 
scheduled solely for the purpose of receiving argument by a 
representative, (see 38 C.F.R. § 20.700), the veteran's 
service organization representative and his spouse payee, may 
wish to consider whether it would be more effective to 
express any arguments or contentions they may wish to offer 
in a written statement to be associated with the claims file, 
rather than wait to be placed on the hearing docket.  (At the 
same time, it is also recognized that the veteran's 
spouse/payee may be able to provide meaningful live testimony 
regarding the issue on appeal, and the foregoing remarks 
should not be construed as an attempt to dissuade her or the 
veteran from requesting a hearing.)  

This Remand will also give the RO an opportunity to consider 
the implications of the Veterans Claims Assistance Act of 
2000, (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  The VCAA was 
signed into law in November 2000, and it redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  Since this 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date, it 
applies to the current appeal.  38 U.S.C.A. § 5107(a).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Although the Board has already identified above the 
additional development it believes to be necessary in the 
veteran's current appeal, the responsibility to fulfill the 
duty to assist and notification requirements of the VCAA is 
primarily a function of the RO in the first instance, and it 
will be left to that body to determine whether even further 
development is necessary in this case.  (This should be 
determined in a manner consistent with guidance that is 
provided by the Department, including, General Counsel 
precedent opinions, as well as any binding and pertinent 
court decisions that are subsequently issued.)

While the delay occasioned by this Remand is regrettable, 
under the circumstances described above, the case is returned 
to the RO so that the following actions may be accomplished:


1.  The RO should associate with the claims file 
copies of any records of the veteran's treatment he 
received at the VA medical facility at Baton Rouge, 
LA since 1997.  

2.  The RO should attempt to clarify whether or not 
the veteran and/or his spouse/payee wish to appear 
at a hearing before a member of the Board.  If that 
is the case, arrangements should be made so that 
hearing may be accomplished.  

3.  The RO must also ensure that all notification 
and development actions required by the Veterans 
Claims Assistance Act of 2000, have been fully 
carried out.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 are fully complied 
with and satisfied, and in this regard, if after 
completing the development set forth above, it is 
determined that the veteran should be re-examined 
in connection with his claim, that should be 
arranged.  For further guidance on the processing 
of this case in light of the changes in the law, 
the RO should refer to any pertinent guidance that 
is provided by the Department, including, General 
Counsel precedent opinions, as well as any binding 
and pertinent court decisions that are subsequently 
issued. 

4.  Thereafter, the RO should enter its decision 
concerning the veteran's claim for an increased 
rating for PTSD.  If that decision remains adverse 
to the veteran, he and his representative should be 
provided a supplemental statement of the case, 
which must contain notice of all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue on 
appeal.  After a reasonable period of time in which 
to respond has been provided, the case should be 
returned to the Board for further review.  

Although no additional action by the veteran is necessary 
until he receives further notice, he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


